          Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DINO ANTOLINI,                                                                   : Case No.: 1:19-cv-06264 (LGS)
                                                                                 :
                                         Plaintiff,                              :
                                                                                 :
          - against -                                                            :
                                                                                 :
KENNETH ROSENBLUM, BERNICE                                                       :
ROSENBLUM, VILLAGE REALTY LLC,                                                   :
JORGE GUZMAN and LAMANO WEST                                                     :
VILLAGE LLC,                                                                     :
                                                                                 :
                                         Defendants.                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                          MEMORANDUM OF LAW
                       IN SUPPORT OF DEFENDANTS’
          OMNIBUS MOTION TO COMPEL, DISMISS AND RELATED RELIEF
          Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 2 of 26




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ............................................................................................................ i

INTRODUCTION ........................................................................................................................... 1

PRELIMINARY STATEMENT ..................................................................................................... 2

BACKGROUND FACTS AND PROCEDURAL HISTORY ........................................................ 5

ARGUMENT

POINT I

PLAINTIFF SHOULD BE COMPELLED TO APPEAR AND PRODUCE
EVIDENCE OF LAWFUL RETENTION OF STUART H. FINKELSTEIN AND
APPEAR FOR A FRAMED-ISSUE HEARING ON THE ISSUE OF
RETENTION, FAILING WHICH THIS ACTION MUST BE DISMISSED
WITH PREJUDICE......................................................................................................................... 9

     A. Fraud And The Court’s Inherent Power To Investigate And Assess
        Sanctions.............................................................................................................................. 9

     B. Sufficient And Compelling Grounds Exist To Warrant This Court’s Closer
        Scrutiny.............................................................................................................................. 10

          1. The Fraud Involving One “Jose Figueroa” (a/k/a “Victim-2”..................................... 11

          2. The Striking Parallels To Instant Action And Others By Mr.
             Finkelstein On Behalf of One “Dino Antolini” ........................................................... 15

          3. Plaintiff “Nicole Burgess”: The Striking Parallels In 8 Actions Filed
             On Her Behalf To The Criminal Complaint Allegations And The Dino
             Antolini Lawsuits ........................................................................................................ 16

     C. The Totality Of The Facts Gleaned From The Criminal Complaint, And
        The Multitude Of ADA Lawsuits Filed By Mr. Finkelstein, Strongly
        Suggests An Expansive, Brazen And Continuing Scheme To Defraud The
        Court And Parties .............................................................................................................. 18




                                                                     i
4842-5603-7451, v. 1
          Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 3 of 26




POINT II

STUART   FINKELSTEIN               SHOULD                BE         DISQUALIFIED                      FROM
REPRESENTING THE PLAINTIFF IN THIS ACTION AND REFERRED TO
THE NEW YORK STATE BAR DISCIPLINARY AUTHORITIES FOR
OPENING OF AN INVESTIGATION INTO HIS RE-INSTATEMENT TO THE
NEW YORK BAR ........................................................................................................................ 20

     A. Disqualification of Counsel ............................................................................................... 20

     B. At The Very Least, Mr. Finkelstein Should Be Disqualified From
        Continuing To Represent Plaintiff In This Action ............................................................ 20

CONCLUSION ............................................................................................................................. 21




                                              TABLE OF AUTHORITIES


                                                              CASES

Braun ex rel. Advanced Battery Techs., Inc. v. Zhiguo Fu,
   2015 WL 4389893 (SDNY 2015) ........................................................................................... 10

Chambers v. NASCO, Inc.,
   501 U.S. 32 (1991) .................................................................................................................... 9

Hazel-Atlas Glass,
   322 U.S. 238 (1944) .................................................................................................... 10, 19, 20

Hempstead Video, Inc., v. Inc. Vill. of Valley Stream,
  409 F.3d 127 (2d Cir. 2005) ................................................................................................... 20

McMunn v. Mem'l Sloan–Kettering Cancer Ctr.,
  191 F.Supp.2d 440 (SDNY 2002) ........................................................................................... 10

National Credit Union Admin. Bd. V. RBS Securities, Inc.,
   No. 13 Civ. 6726, 2014 WL 1257775 (SDNY 2014) .............................................................. 20

New York Credit & Fin. Mgmt. Grp. v. Parson Ctr. Pharmacy, Inc.,
  432 Fed.Appx. 25 (2d Cir. 2011) ............................................................................................ 10




                                                                   ii
4842-5603-7451, v. 1
           Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 4 of 26




Purgess v. Sharrock,
    33 F.3D 134 (2d. Cir. 1994) ................................................................................................... 20

Scholastic, Inc. v. Stouffer,
   221 F.Supp.2d 425 (SDNY 2002) ........................................................................................... 10

United States v. Beggerly,
   524 U.S. 38 (1998) ................................................................................................................. 20

Universal Oil Products Co. v. Root Refining Co.,
   328 U.S. 575 (1946) ................................................................................................................ 10


                                                            STATUTES

28 U.S.C. § 1927 ............................................................................................................................. 2




                                                                    iii
4842-5603-7451, v. 1
         Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 5 of 26




                                           INTRODUCTION

         Defendants, through their attorneys, respectfully submit this Memorandum of Law in

support of their joint motion, pursuant to this Court’s inherent authority, for omnibus relief

seeking an Order as follows:

         (a)           Compelling plaintiff’s counsel, Stuart H. Finkelstein, Esq. to produce
                       a duly executed retainer agreement or an affidavit sworn to before a
                       notary or declaration evidencing the circumstances leading to his
                       retention by plaintiff Dino Antolini in this action; and

         (b)           Compelling plaintiff to produce an Affidavit sworn to before a notary
                       public, evidencing the facts and circumstances leading to his retention
                       of Stuart H. Finkelstein, Esq. for the express purpose of commencing
                       and prosecuting the within action; and

         (c)           Ordering a framed-issue hearing within 30 days of the production of
                       evidence of lawful retention, including relief sought under (a) and (b)
                       and such other conditions as set by this Court, and compelling
                       plaintiff’s in-person attendance at a framed-issue hearing for the
                       examination of the plaintiff under oath on the subject of plaintiff’s
                       retention of Stuart H. Finkelstein, Esq. and the evidence produced, if
                       any, as to said retention; or

         (d)           Dismissing this action, with prejudice, upon plaintiff’s failure to
                       demonstrate with competent evidence the lawful and ethical retention
                       of Stuart H. Finkelstein, Esq. either by way of a lawful, duly executed
                       retainer agreement and sworn Affidavit and/or upon plaintiff’s failure
                       to appear for a framed issue hearing as directed by this Court; or

         (e)           Disqualifying Stuart H. Finkelstein, Esq. from continued
                       representation in this matter, whose good standing in and lawful re-
                       instatement as a member of the bar of the State of New York,
                       according to a pending criminal complaint in the Southern District of
                       New York, is predicated upon false representations to the bar licensing
                       authorities of New York State, that during his period of disbarment he
                       was not engaged in the practice of law when, in fact, according to the
                       unsealed SDNY criminal complaint, Mr. Finkelstein was so engaged in
                       the State of Florida; and

         (f)           Staying all proceedings and affording plaintiff 60 days to retain new
                       counsel, or elect to proceed pro se, failing either of which the matter
                       should be dismissed with prejudice; and



                                                     1
4842-5603-7451, v. 1
         Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 6 of 26




         (g)           Referring the matter of Stuart H. Finkelstein’s pending criminal
                       complaint to the bar licensing authorities of the State of New York, in
                       which said complaint outlines Mr. Finkelstein’s alleged unauthorized
                       practice of law during the same period he allegedly misrepresented to
                       the New York bar licensing authorities that he was not so engaged as a
                       fraudulent predicate to his reinstatement to the New York bar; and

         (h)           Referring Stuart H. Finkelstein to the Grievance Committee of the
                       Southern District of New York, of the existence of the instant
                       controversy to join an existing referral and investigation by said
                       Committee concerning other highly questionable conduct arising out
                       of his purported representation of Jose Figueroa in virtually identical
                       ADA lawsuits, who, upon information and belief, is referred to in the
                       pending Criminal Complaint against Mr. Finkelstein as “Victim-2”;
                       and

         (i)           Granting defendants reasonable fees and costs incurred in connection
                       with continued defense of this action as warranted and deemed
                       appropriate by the Court pursuant to 28 USC § 1927; and

         (j)           Referring this action and the multitude of other virtually identical
                       ADA lawsuits filed by Mr. Finkelstein in the name of Dino Antolini to
                       the United States Attorney’s Office for the Southern District of New
                       York for further investigation by that office; and

         (k)           Granting defendants such other relief as this Court may deem just and
                       proper.

         All exhibits cited are attached to the Declaration of Juan C. Gonzalez, Esq.

(“Gonzalez Decl.”), which are incorporated herein by reference as if fully stated herein.1

                                    PRELIMINARY STATEMENT

         The within action for alleged violation of the Americans with Disabilities Act

(“ADA”) in a place of public accommodation was purported to have been lawfully

commenced on behalf of plaintiff Dino Antolini by and through Mr. Stuart H. Finkelstein,

Esq.

1
 The Declaration of Zachary Landau is also incorporated herein by reference, with whom this motion is jointly
made.




                                                     2
4842-5603-7451, v. 1
         Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 7 of 26




         It is respectfully submitted that sufficient and disturbing grounds exist to warrant all

of the relief requested herein. At the very least, a framed-issue hearing should be ordered,

and Mr. Finkelstein be disqualified from continued representation in this matter.

         The overriding predicate for the relief sought herein is that Stuart H. Finkelstein,

Esq., according to an unsealed criminal complaint dated 11/12/19, is presently under

criminal legal jeopardy in connection with an allegedly expansive scheme to file or cause to

be filed “over 300 lawsuits pursuant to the [ADA]” in the U.S. District Court for the

Southern Districts of Florida and New York “at least” covering the period from October

2013 “up to and including at least in or about May 2019” (Criminal Complaint, ¶¶ 1, 8).

Generally, this criminal scheme is alleged to have involved the filing or having caused to be

filed by Mr. Finkelstein a multitude of fraudulent ADA suits in concert with witting or

unwitting plaintiffs and potentially others in the States of Florida and New York spanning at

least the above-stated period, according to the unsealed criminal complaint.

         As set forth below, and as set forth in great detail in the unsealed criminal complaint,

the serial pattern of ADA filings referenced in the pending criminal complaint on their face

bear striking parallels not only to the instant matter, but also to other matters documented in

public records suggesting that Mr. Finkelstein appears to have perpetrated fraudulent ADA

filings on behalf of other plaintiffs (as witting co-conspirators or not). Including the instant

action, between 4/3/18 and 11/14/19, Mr. Finkelstein has affirmatively filed a total of 16

virtually identical ADA lawsuits before this Court (this now being the second lawsuit

presented before this Honorable Court).

         In order to protect the integrity of this Court, the judicial process and all attendant

court and party resources, the facts as outlined below are grounds sufficient to warrant this



                                                 3
4842-5603-7451, v. 1
         Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 8 of 26




Courts immediate intervention in ordering plaintiff to appear before the Court for an inquiry

into the circumstances behind plaintiff’s purported retention of Stuart H. Finkelstein, Esq.,

barring which this matter must be dismissed with prejudice.

         At the very least, Mr. Finkelstein must be disqualified from continued representation

of the plaintiff in this action: in 2006 Mr. Finkelstein tendered his resignation from the bar of

the State of New York as a result of various grievance investigations against him. According

to the pending criminal complaint, in 2014 Mr. Finkelstein moved to be reinstated to the

New York bar, and in so doing, falsely represented (according to the criminal complaint now

pending) to the governing authorities of the New York bar that he “neither practiced law nor

held himself out as a lawyer while disbarred”, this despite the fact that, again according to

the criminal complaint, Mr. Finkelstein caused to be “filed approximately over 280 [ADA]

lawsuits” in the U.S. District Court for the Southern District of Florida, generating

approximately $650,000 in attorneys’ fees. The victim plaintiff behind these fraudulent suits

in Florida (whose identity was stolen by Mr. Finkelstein) filed an ethics complaint against

Mr. Finkelstein.

         Moreover, not only does the criminal complaint itself warrant referral of Mr.

Finkelstein to the governing body of the New York state bar, but also because the criminal

complaint outlines the added layer of alleged falsehoods and misrepresentations by Mr.

Finkelstein to the New York bar authorities, directly calling into question the legitimacy of

Mr. Finkelstein’s current status (as of Mr. Finkelstein’s reinstatement to the New York State

bar in 2016) as a good standing member of the New York bar.

         Stated simply, to permit Mr. Finkelstein to continue to prosecute this action on behalf

of the plaintiff here – even assuming his retention was legitimately procured – would be to



                                                4
4842-5603-7451, v. 1
         Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 9 of 26




risk the continued perpetration of the unauthorized practice of law by Mr. Finkelstein if the

allegations in the criminal complaint are proven true, thereby rendering this entire action

void ab initio, to say nothing of the specter of fraud.

                   BACKGROUND FACTS AND PROCEDURAL HISTORY

         As the Court may be aware, this matter has a very lengthy and somewhat complicated

factual and procedural history.

         The instant action was commenced by plaintiff Dino Antolini by and through Stuart

Finkelstein, Esq. on or about July 5, 2019 (Dkt # 1).

         In the complaint, plaintiff alleges that he is afflicted by numerous disabilities,

including ataxia (involuntary control of muscle movements due to central nervous system

dysfunction) and alleges that he is disabled as defined by the Americans with Disabilities Act

and is required to use a wheelchair for mobility purposes.

         On 9/9/19 defendants answered the complaint (Docket #: 21).          In their answer,

defendants denied all material allegations on the basis, inter alia, that the complaint suggests

possible fraud upon the court in its filing (see Answer, Docket #: 21, ¶ 12). Specifically,

while plaintiff purported to serve the complaint upon parties relative to the establishment

located at 39 Christopher Street, New York, New York 10014 (commercial establishment

known as “Lamano West Village”), in fact in his complaint, plaintiff instead referenced

having visited or attempted to visit a different location, namely “Café Katja”, located at 79

Orchard Street in Manhattan. (see Answer, Docket # 21, ¶¶ 117-118). Indeed, in their answer,

defendants point out that the latter location is the identical location referenced, with

photographs, in at least one other identically alleged complaint (see Answer, Docket 21, ¶¶

119-120, referencing Antolini v. Morgenstern, et al., 19-cv-04938-JMF [filed 5/28/19]).



                                                 5
4842-5603-7451, v. 1
          Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 10 of 26




           In defendants’ answer, counterclaims were interposed raising the prospect of this

action constituting a fraudulent filing with the Court and for a declaration as to same and that

the establishment is in fact in ADA compliance (counterclaim # 1); that plaintiff/counter-

defendant made a material misrepresentation or omission of fact (counterclaim # 2); and

requesting damages on their counterclaims, together with costs, attorneys’ fees and such other

relief as the Court deems proper.2

           In October 2019, Mr. Finkelstein was arrested in Florida (see Gonzalez Decl. on

charges of mail fraud, aggravated identity theft, false declarations to a court, and obstruction

of justice the matter was ultimately transferred to this district for prosecution when on

November 19, 2019, the U.S. Attorneys’ Office for the Southern District of New York

unsealed the criminal complaint against Mr. Finkelstein and was assigned Docket No. 19-CR-

MAG-10645. See Gonzalez Decl., Criminal Complaint, Exhibit A. Among other charges,

the criminal complaint charges Mr. Finkelstein with the following (id., ¶¶8-9) (emphasis

added):3

           8.      * * * * STUART FINKELSTEIN, the defendant, is a lawyer who has
           filed, or has caused to be filed, over 300 lawsuits pursuant to the Americans
           with Disabilities Act ("ADA") on behalf of two purported plaintiffs, Victim-1
           and Victim-2. These lawsuits were filed in the United States District Courts for
           the Southern District of Florida and the Southern District of New York against
           various public establishments (the "Victim Public Establishments"). Each of
           these lawsuits made representations that Victim-1 and Victim-2 were

2
  Plaintiff failed to answer the counterclaims, and his time to do so had long since expired. On 10/8/19,
plaintiff’s counsel, Stuart H. Finkelstein, Esq., filed a letter application requesting an extension to respond to the
counterclaims (Dkt # 28). A Clerk’s Certificate of Default was filed on 10/9/19 (Dkt # 35), coupled with a
motion for default judgment on the counterclaims (Dkt. # 36). On 10/23, this Court denied plaintiff’s request,
noting that: “Nothing prevented your filing of a timely answer but your decision not to do so until you thought
appropriate.” (Dkt. # 38). Undeterred, on 11/1/19, Mr. Finkelstein filed yet another letter requesting leave to file
a motion to vacate the Clerk’s Default (Dkt. # 39), alluding to, but not specifying a single of the “myriad [of
unspecified] reasons” why plaintiff could not file a timely answer to the counterclaims.
3
    See also Appearance Bonds issued in Florida and New York, Gonzalez Decl., Exhibits B and C.




                                                          6
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 11 of 26




         represented by FINKELSTEIN or an associate. Furthermore, each of these
         lawsuits alleged that Victim-1 and Victim-2 attempted to visit the Victim
         Public Establishments but were unable to do so because of those
         establishments' alleged noncompliance with the ADA. The lawsuits sought
         attorney's fees and injunctive relief to address the alleged noncompliance with
         the ADA.

         9.      The lawsuits filed by STAURT FINKELSTEIN, the defendant,
         however, were fraudulent. Victim-1 and Victim-2 neither retained nor
         authorized FINKELSTEIN to file ADA lawsuits on their behalf. Contrary
         to FINKELSTEIN's representations, Victim-1 and Victim-2 never attempted to
         visit the Victim Public Establishments. Instead, FINKELSTEIN stole the
         identities of Victim-1 and Victim-2, made numerous false representations
         to the Victim Public Establishments and the courts in the Southern
         District of New York and the Southern District of Florida, obstructed official
         judicial proceedings, and then settled these fake lawsuits in order to collect
         approximately $930,000 in attorney's fees.

         In addition to referencing “approximately over 280” fraudulent suits in Florida

between 2013 and 2016 (id., ¶ 13), the complaint also reveals that Finkelstein allegedly

submitted false statements to the New York State Bar in connection with his 2014 motion for

reinstatement, including that following his 2007 disbarment, he “neither practiced law nor

held himself out as a lawyer while disbarred” (id., ¶ 18), contrary to the hundreds of allegedly

fraudulent ADA suits commenced in the State of Florida, and despite the express conditions of

his 2/13/07 disbarment from the New York Bar, which provided that Mr. Finkelstein (Matter

of Finkelstein, 39 A.D.3d 120, 122 [2d Dep’t 2007]; Gonzalez Decl., Exhibit E):

         * * * desist and refrain from (1) practicing law in any form, either as principal,
         agent, clerk, or employee of another, (2) appearing as an attorney or counselor-
         at-law before any court, judge, justice, board, commission or other public
         authority, (3) giving to another an opinion as to the law or its application or
         any advice in relation thereto, and (4) holding himself out in any way as an
         attorney and counselor-at-law * * * *

         Despite the above command from 2007 barring Mr. Finkelstein from practicing law

anywhere, the criminal complaint also cites that Mr. Finkelstein practiced law in Florida




                                                 7
4842-5603-7451, v. 1
          Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 12 of 26




without a license during the period of his disbarment. The criminal complaint specifically

notes (Exhibit A, ¶18) (emphasis added):

           18.     Based on my review of records maintained by the Appellate Division of
           the Supreme Court of the State of New York, Second Judicial Department, in
           Brooklyn, New York, I have learned that in approximately September 2014,
           STUART FINKELSTEIN, the defendant, moved for reinstatement to the
           New York State Bar. In connection with that motion, FINKELSTEIN
           made or caused to be made several false representations concerning
           FINKELSTEIN's work history in Florida.                      For example,
           FINKELSTEIN's motion stated, falsely, that following his 2007
           disbarment, he "neither practiced law nor held himself out as a lawyer
           while disbarred." In describing his employment history in Florida,
           FINKELSTEIN made no mention of the fact that he assisted Attorney-1 in
           litigating ADA claims. FINKELSTEIN also included his 2013 tax returns
           as an attachment to his application, which omitted the income that
           Attorney-1 paid FINKELSTEIN or a company that FINKELSTEIN
           established to receive payments from Attorney-1.

           Mr. Finkelstein, who was disbarred by the State of New York in 2007, was clearly

practicing law in Florida when he sought and was granted reinstatement by the New York

authorities in 2013 in direct contradiction to his representation to the New York licensing

authorities.

           These and other issues were brought to the Court’s attention by way of a letter

application seeking leave and guidance on these issues, and for which defendants were

granted leave to file the instant omnibus motion by 4/2/20, making this motion timely.4




4
    See Gonzalez Decl., Exhibit D; see also Dkt. # 41.




                                                         8
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 13 of 26




                                        ARGUMENT

                                           POINT I

PLAINTIFF SHOULD BE COMPELLED TO APPEAR AND PRODUCE EVIDENCE
 OF LAWFUL RETENTION OF STUART H. FINKELSTEIN AND APPEAR FOR A
 FRAMED-ISSUE HEARING ON THE ISSUE OF RETENTION, FAILING WHICH
          THIS ACTION MUST BE DISMISSED WITH PREJUDICE

         Based upon Mr. Finkelstein’s alleged criminal conduct, coupled with the sheer

volume of virtually identical ADA lawsuits on behalf of the same plaintiffs and questionable

conduct revealed through public records in many of those cases, there exists substantial and

good faith bases to believe that either Stuart H. Finkelstein was never lawfully retained by

Dino Antolini in this (and possibly other) virtually identical ADA actions on behalf of Dino

Antolini.

         As such, Mr. Finkelstein should be compelled to produce sufficient evidence of a

lawful retainer to prosecute the instant action and plaintiff himself should be compelled to

appear before this Court for a framed issue hearing, under oath, to test the veracity of such

alleged retention and the facts and circumstances surrounding same.

A.       Fraud And the Court’s Inherent Power To Investigate And Assess Sanctions

         When there is a suspicion of a fraud being perpetrated on the Court, this Court has

broad discretion to investigate, uncover and resolve such suspicions in the interests of justice

and the preservation of judicial resources and prevent the continued perpetration of a fraud

upon the Court. “It has long been understood that certain implied powers must necessarily

result to our Courts of justice from the nature of their institution, powers which cannot be

dispensed with in a Court, because they are necessary to the exercise of all others.”

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (citation omitted).




                                                9
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 14 of 26




         Included in the court's inherent power is the authority of the court to conduct an

independent investigation to determine whether it has been a victim of an attorney's fraud.

See Universal Oil Products Co. v. Root Refining co., 328 U.S. 575, 580 (1946).

“[T]ampering with the administration of justice * * * involves far more than an injury to a

single litigant. It is a wrong against the institutions set up to protect and safeguard the

public, institutions in which fraud cannot complacently be tolerated consistently with the

good order of society.” Hazel-Atlas Glass, 322 U.S. 238, 246 (1944).

         Thus, this Court possesses the inherent power to impose sanctions on a party and

counsel for perpetrating a fraud on the Court.        Such sanctions “are warranted if it is

‘established by clear and convincing evidence that [a party] has knowingly set in motion

some unconscionable scheme calculated to interfere with the judicial system’s ability

impartially to adjudicate’ the action.’” New York Credit & Fin. Mgmt. Grp. v. Parson Ctr.

Pharmacy, Inc., 432 Fed.Appx. 25, 25 (2d Cir.2011), quoting Scholastic, Inc. v. Stouffer, 221

F.Supp.2d 425, 439 (S.D.N.Y.2002); see also Braun ex rel. Advanced Battery Techs., Inc. v.

Zhiguo Fu, 2015 WL 4389893, at *17 (S.D.N.Y. July 10, 2015); see also McMunn v. Mem'l

Sloan–Kettering Cancer Ctr., 191 F.Supp.2d 440, 445 (S.D.N.Y.2002) (“essence of a fraud

upon the Court” is “when a party lies to the court and his adversary intentionally, repeatedly,

and about issues that are central to the truth-finding process”).

B.       Sufficient and Compelling Grounds Exist
         To Warrant This Court’s Closer Scrutiny

         Here, direct evidence of fraud or at a minimum an affirmative material

misrepresentation began at inception of this lawsuit with the allegations in the complaint

itself. Specifically, while plaintiff purported to serve the instant complaint and sue the




                                                10
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 15 of 26




establishment located at 39 Christopher Street, New York, New York 10014 (commercial

establishment known as “Lamano West Village”), plaintiff instead referenced having visited

or attempted to visit a different location, namely “Café Katja”, located at 79 Orchard Street

in Manhattan. (see Answer, Docket # 21, ¶¶ 117-118). This factual allegation, which goes to

the very heart of this action and the parties named, cannot be chalked up to a typographical

error, but instead, can only be indicative of a filing by Mr. Finkelstein of a suit against the

instant defendants based upon a cut and paste job from another complaint brought in the

name of Dino Antolini by Mr. Finkelstein when in fact Mr. Antolini had nothing whatsoever

to do with the public establishment for which these defendants are named in this lawsuit.

See Answer, Docket # 21, ¶¶ 119-120, referencing Antolini v. Morgenstern, et al., 19-cv-

04938-JMF (filed 5/28/19).

         The foregoing is just the tip of the iceberg.

         1.       The Fraud Involving One “Jose Figueroa” (a/k/a “Victim-2”)

         Glaringly consistent with the pattern of deception alleged in the criminal complain of

filing hundreds of virtually identical ADA lawsuits in the name of “Victim-1” in Florida

whose identity is alleged to have been stolen by or at the behest of Mr. Finkelstein, in the

SDNY, Mr. Finkelstein has a similar track record: Mr. Finkelstein has filed approximately

29 ADA lawsuits in the name of one “Jose Figueroa” for which he has collected

approximately $270,000 in settlement fees. Jose Figueroa is an individual claimed to be

disabled all the while having attempted to visit a number of establishments throughout New

York City, sometimes within days of each other, other times on the same day, and having

caused to commence a multitude of lawsuits in his name. It is now clear that the 29 ADA

suits filed by Mr. Finkelstein on behalf of “Jose Figueroa” is, in fact, “Victim-2” that



                                                 11
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 16 of 26




forms the basis of the U.S. Attorney’s criminal complaint. See Gonzalez Decl., Criminal

Complaint, Exhibit A.

         First, the earliest of such filings on behalf of Mr. Figueroa appears to have been

August 2017 and the latest appears to have been filed in December 2018, a time period that

matches up with the U.S. Attorney’s Office’s investigation and allegations in ¶¶ 20-21 of the

criminal complaint of approximately 30 ADA suits since August 2017. See Gonzalez Decl,

Docket Sheet attached to 11/27/19 Letter, Exhibit D.

         Second, the allegations in the Criminal Complaint recount Special Agent Mason

Posilkin’s investigation, which included interview(s) with Mr. Figueroa. Special Agent

Posilkin recounts what he learned about Mr. Figueroa and his putative relationship with Mr.

Finkelstein, to wit:

         •    “Victim-2 neither authorized the Victim-2 Lawsuits, nor visited any of the”
              public establishments that formed the basis of any of the 29 ADA lawsuits
              commenced by Mr. Finkelstein (Gonzalez Decl., Exhibit A, ¶ 21);

         •    “Approximately twenty years ago, FINKELSTEIN had represented
              Victim-2 in connection with a personal injury lawsuit” (id., ¶ 21[a]);

         •    Mr. Figueroa referred a family member to Mr. Finkelstein to represent
              same in a personal injury lawsuit, and at some point in 2019 even
              accompanied the family member “to an in-person meeting with
              FINKELSTEIN in a hotel in Brooklyn”, and as a consequence, paying Mr.
              Figueroa “a referral fee” paid to him “in three installments between”
              January and August 2018 (id., ¶ 21[b]-[c]);

         •    Mr. Finkelstein obtained Mr. Figueroa’s (“Victim-2”) personal private
              information and medical records in connection with Mr. Finkelstein
              purportedly referring Mr. Figueroa to a disability benefits attorney in
              connection with denial of benefits (id., ¶ 21[d]).

         Based upon the foregoing alone, and a review of only some of the filings in Figueroa

v. 153 East 33rd St. Family Limited P’ship, et al., Case No.: 1:18-cv-02621 (ER) (KNF) and




                                                12
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 17 of 26




others it is immediately clear that Victim-2 is Jose Figueroa. See Gonzalez Decl., Exhibit F.

Specifically, in a filing on 2/23/19, Mr. Finkelstein requested a 45-day extension for

complying with the Court’s order in Figueroa v. 117 Perry Street LLC, et al., Case No.:

1:18-cv-01789 because “this matter affects my license and my ability to practice law”

and was “in the process of trying to obtain counsel so that [he] may prepare an appropriate

response” to the Order (id., Dkt. 28; Exhibit F). It is around this time in early 2019 that Mr.

Finkelstein was being investigated, which culminated in the unsealing of the Criminal

Complaint referenced herein.

         In Figueroa v. 153 East 33rd St. Family Limited P’ship, et al., Case No.: 1:18-cv-

02621 (ER) (KNF), Mr. Finkelstein in responding to an Order of Judge Ramos, “[i]n light of

his puzzling and insufficient responses” to a prior Order, directed Mr. Finkelstein to file an

Affidavit, “signed under penalty of perjury, specifying” why he could not continue to

represent Mr. Figueroa, when he last had contact with plaintiff, and the method, whether he

communicated to Mr. Figueroa his desire to voluntarily dismiss the case, and whether

plaintiff consented (id., Dkt. 60; Exhibit F). In response, Mr. Finkelstein submitted false

statements to the Court in furtherance of his fraud, and in so doing, has now unwittingly

revealed that Mr. Figueroa is in fact “Victim-2” within the Criminal Complaint. See also

Figueroa v. 153 East 33rd St. Family Limited P’ship, et al., Case No.: 1:18-cv-02621 (ER)

(KNF) (Dtk. 65, n. 4 [the “media has reported that Mr. Finkelstein has filed numerous

lawsuits on behalf of Plaintiff Jose Figueroa without his consent”) (Exhibit F).

         Specifically, Mr. Finkelstein stated that he has “known Mr. Figueroa for over twenty

years”, having represented Mr. Figueroa “in a significant personal injury matter” (Dtk. 62;

Exhibit F; Cf. Gonzalez Decl, Exhibit A, Criminal Complaint, ¶ 21[a]); Mr. Finkelstein



                                               13
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 18 of 26




also averred that he has “also represented a family member of” Mr. Figueroa, precisely as

Mr. Figueroa recounted to the investigator as set forth in the Criminal Complaint (¶ 21[b]-

[c]), all mirror image statements conveyed by “Victim-2” to the Special Agent that

investigated Mr. Finkelstein.

          Ultimately, in Figueroa v. 153 East 33rd St. Family Limited P’ship, et al., Case No.:

1:18-cv-02621 (ER) (KNF), due to repeated failures of Mr. Finkelstein to produce his client

for a deposition, and further false and fraudulent filings with the Court concerning Mr.

Finkelstein’s unilateral decision to voluntarily dismiss the action without satisfying the

Court that the client was consulted, the action was dismissed and Mr. Finkelstein was

referred to the Grievance Committee of the Southern District of New York (id., Dkt. 65;

Exhibit F). In so doing, Judge Ramos poignantly and prophetically observed (emphases

added):

          •   “The Court [was] not convinced that Mr. Finkelstein’s [purported]
              mistake” in unilaterally dismissing his client’s case without consent
              “innocent” (Dkt. 65, pg. 2);

          •   “Additional questionable circumstances include Mr. Finkelstein’s
              unforthcoming communications with Magistrate Judge Fox and this
              Court, which required Mr. Finkelstein to answer questions under
              penalty of perjury that he had previously failed to address” (id., Dkt.
              65, pg. 2).

          Judge Ramos’ decision to refer Mr. Finkelstein to the Grievance Committee was not

the first such action taken by a court of the Southern District of New York. As Judge

Ramos’ Order (Dtk. 65; Exhibit F) notes: “The Court also takes judicial notice that Judge

Caproni, in a case involving a different plaintiff represented by Mr. Finkelstein, similarly

ordered him to ‘show cause why he should not be referred to the Grievance Committee




                                                14
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 19 of 26




of the Southern District of New York for voluntarily dismissing his client’s case with

prejudice” in violation of ethical rules (Dkt. 65, n. 3; Exhibit F).

         2.       The Striking Parallels To Instant Action And Others
                  By Mr. Finkelstein On Behalf of One “Dino Antolini”

         According to public docket records on PACER, on behalf of plaintiff Dino Antolini

himself, excluding this case, Mr. Finkelstein has filed 15 other virtually identical ADA

lawsuits in Mr. Antolini’s name, some of which bear public filings that echo the serious

concerns of fraud allegedly perpetrated by Mr. Finkelstein, consistent with the disturbing

allegations outlined in the criminal complaint. See Gonzalez Decl., Exhibit D). To wit:

         •    Antolini v. 110 Thompson St Owners Corp et al, 1:19-cv-10567-PGG-
              RWL (SDNY): The “validity of claimant and [the] claim” was raised as
              a concern (Dkt. 30, ¶ 3); on 1/15/10 the Court ordered plaintiff to appear
              for a preliminary deposition on 2/15/20 with two forms of identification,
              and also ordered Mr. Finkelstein to “produce a sworn affidavit or
              declaration from his client indicating that Mr. Finkelstein has been
              authorized to represent him in bringing this action” (Dkt. 30); on 2/6/20,
              the Court admonished Mr. Finkelstein for violating the order in failing to
              produce said affidavit or declaration under penalty of perjury. Only upon a
              2/5 letter motion to dismiss by defendants did Mr. Finkelstein, “later that
              day * * * belatedly transmitted the requisite declaration to the Court by
              email and offering as an excuse for his delay that he and his client had
              not previously been able to "get together" since the directive” (Dkt.
              36). Mr. Finkelstein then purported to supply the court with a document
              labeled “Declaration of Dino Antolini” (Dkt. 37). This document, however,
              was obviously prepared by Mr. Finkelstein, purportedly signed by Mr.
              Antolini. An attorney-prepared declaration for a client’s signature is not
              unusual. Under the multitude of facts and circumstances surrounding the
              criminal allegations against Mr. Finkelstein, including allegations of
              forgery and stealing of identifies of individuals in whose name Mr.
              Finkelstein is alleged to have filed hundreds of virtually identical ADA
              lawsuits, it is respectfully submitted that an attorney-prepared declaration,
              purportedly signed by Mr. Antolini, without an appearance and sworn
              testimony at a framed-issue hearing, is insufficient in light of all that we
              have now learned. It is for this reason that more, beyond a simple
              attorney-prepared declaration, is required in order to truly test the
              legitimacy of this claim, like so many others.




                                                 15
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 20 of 26




         •    Antolini v. 75 & 81 Orchard Associates LLC et al, 1:19-cv-05894-LGS
              (pending before Your Honor): Upon the unsealing of Mr. Finkelstein’s
              criminal complaint, counsel for defendants on 11/21/19 requested an
              immediate stay and to order that Mr. Finkelstein produce evidence of his
              retention by Mr. Antolino (Dkt. 45). This Court so-ordered Mr. Finkelstein
              to do so by 11/29/19 (Dkt. 46), but instead, Mr. Finkelstein “informed [the
              Court] that [he] is unable to litigate this matter” and by Order of the Court
              on 11/26/19, the case was dismissed without prejudice (Dkt. 47). Upon
              representations by Mr. Finkelstein of a “condition” being lifted in the
              pending criminal proceedings, this Court rescinded its dismissal order (Dkt.
              50) but still ordered Mr. Finkelstein to “produce [by 12/13/19] evidence
              sufficient to show that the Plaintiff retained him” in this matter (Dkt.
              50). On 12/16/19, Mr. Finkelstein filed what was emailed to the court only
              on 12/11/19 in which he represented to the Court that if ordered to do so,
              Mr. Antolini and I would of course” appear before the Court “if so desired”
              (Dkt. 53). As purported “evidence” of his lawful retention, Mr. Finkelstein
              simply attached what purported to be an email in which Mr. Antolini
              replies back to Mr. Finkelstein that he “retained the Finkelstein Law Group
              Stuart Finkelstein to represent me in the ADA case with 75-81 Orchard St.”
              (Dkt. 53). It is respectfully submitted that a PDF of an email, unsworn as
              it is by plaintiff himself, is not sufficient evidence of retention, particularly
              in light of the multitude of other cases where parties have attempted to
              outline for courts the various red flags that inevitably point to fraudulent
              filings or misrepresentations to the Court.

         3.       Plaintiff “Nicole Burgess”: The Striking Parallels In 8
                  Actions Filed On Her Behalf To The Criminal
                  Complaint Allegations And The Dino Antolini Lawsuits

         Between May and August 2018, Mr. Finkelstein filed no less than 8 virtually

identical ADA lawsuits on behalf of one Nicole Burgess. See Gonzalez Decl., Exhibit E. In

one, the issue of Ms. Burgess’ medical condition going towards the question of disability

(ostensibly) was pressed in discovery by defendants, demanding HIPAA-compliant

authorizations signed by Ms. Burgess. See Burgess v. Goodman et al, 1:18-cv-06584-VEC

(SDNY). Following extensive motion practice leading to “repeated” violation of discovery

orders, the Court dismissed the action with prejudice due to Mr. Finkelstein’s inability to

produce HIPAA-compliant authorizations for the release of plaintiff’s medical records. See




                                                   16
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 21 of 26




Burgess v. Goodman, 2019 WL 719199 (SDNY Feb. 20, 2019). In so dismissing the action,

the Court noted “Mr. Finkelstein’s repeated and well-documented failures to produce a

valid, HIPPA-compliant medical records release from his client consistent with this Court’s

orders”. Burgess, 2019 WL 719199 at * 1; see also Dkt. 52, 57. In ordering the case

dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b), the Court (Hon. Valerie Caproni),

recounted the following disturbing and ethically questionable conduct of Mr. Finkelstein

(Burgess, 2019 WL 719199 at * 1) (emphasis added):

         [D]espite the order’s explicit instruction that Mr. Finkelstein submit an
         affidavit from his client explaining her involvement—if any—in Mr.
         Finkelstein’s handling of this case, Mr. Finkelstein submitted no such
         affidavit. “Disturbed that Mr. Finkelstein ha[d], apparently, seen fit to
         prosecute this case when he ha[d] lost the ability to communicate and
         consult with his client and ha[d] done so without informing either the Court
         or his adversary,” the Court ordered Mr. Finkelstein to submit an affidavit,
         signed under penalty of perjury, specifying (1) when he last had contact
         with Plaintiff Burgess and (2) precisely what efforts he had made to
         contact her since their last communication. See Dkt. 60 at 2. The Court’s
         order warned that vague statements—e.g., “Plaintiff has been unavailable
         for me to obtain her authorization for her medical records”—would be
         insufficient. Id.

         In response to the Court’s order, Mr. Finkelstein submitted a sworn affidavit
         stating only that his “last contact with Plaintiff Burgess was the last week of
         November, 2018”; that “[s]ince that time,” he has “been unable to
         communicate with Plaintiff Burgess”; and that he has “called Plaintiff Burgess
         and her phone number is not working and have [sic] been unable to speak with
         her.” Dkt. 61. The Court therefore ordered Mr. Finkelstein to show cause why
         this case should not be dismissed under Fed. R. Civ. P. 41(b) because Mr.
         Finkelstein has lost all contact with his client. See Dkt. 62.

         Mr. Finkelstein submitted a memorandum of law and sworn affidavit in
         response to that order, see Dkt. 63; Defendants, pursuant to the order,
         submitted their own papers and exhibits in support of dismissal (styled as a
         motion to dismiss under Rule 41(b)), see Dkts. 64-68; and Mr. Finkelstein
         submitted a final round of briefing and documents in reply, see Dkt. 71. Mr.
         Finkelstein’s submissions offered no further facts regarding his attempts
         to reach his client; they did, however, reveal that after having lost contact
         with Ms. Burgess, he signed a stipulation dismissing with prejudice



                                               17
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 22 of 26




         another ADA case brought in her name that had been pending before
         another judge of this Court. See Dkt. 63 ex. 1; see also Stipulation of
         Dismissal [Dkt. 49], Burgess v. Jakobsen, No. 18-CV-5001 (S.D.N.Y. Jan. 4,
         2019).

         The Court characterized Mr. Finkelstein’s written submissions attempting to explain

his inability to get ahold of his client and requesting that that case be dismissed, at worst,

without prejudice, as “amount[ing] to little more than hot air” and not indicative of “an

ethically minded attorney” (Burgess, supra 2019 WL 719199, at *4 n. 3 [S.D.N.Y. Feb. 20,

2019]), going on to note that on multiple other occasions around the same time, Mr.

Finkelstein signed voluntary stipulations of discontinuance with prejudice of cases with the

same plaintiff (Ms. Burgess) (id. at * 4):

         Mr. Finkelstein implores that any dismissal of this case be without prejudice,
         yet, inexplicably, he agreed to voluntarily dismiss another of Plaintiff’s cases
         pending before the undersigned with prejudice only two weeks ago, see
         Stipulation of Dismissal [Dkt. 47], Burgess v. Two Charlton Owners Corp., No.
         18-CV-5955 (S.D.N.Y. Jan. 29, 2019), and did the same in another case
         pending before another Southern District judge just a few weeks before that,
         see also Stipulation of Dismissal [Dkt. 49], Burgess v. Jakobsen, No. 18-CV-
         5001 (S.D.N.Y. Jan. 4, 2019).

C.       The Totality Of The Facts Gleaned From The Criminal Complaint, And The
         Multitude Of ADA Lawsuits Filed By Mr. Finkelstein, Strongly Suggests An
         Expansive, Brazen And Continuing Scheme To Defraud The Court And Parties

         Defendants submit, respectfully, that there exists more than enough evidence of a

sufficiently disturbing pattern of conduct by Mr. Finkelstein – even putting aside the

allegations made after an investigation as outlined in the criminal complaint – so as to

warrant this Court’s compulsion of the plaintiff and Mr. Finkelstein to produce evidence

sufficient to satisfy this Court and defendants, that Mr. Finkelstein was duly retained to

prosecute the within action.




                                               18
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 23 of 26




         It is further submitted, respectfully, that simply permitting Mr. Finkelstein the

opportunity to electronically submit documents, declarations or purported affidavits that

comport with part of the relief requested herein, without also compelling both plaintiff and

Mr. Finkelstein to appear in person before the Court, and cause Mr. Antolini to submit to an

on-the-record, under oath framed-issue hearing for the purpose of affording counsel and the

Court and opportunity to test the veracity of Mr. Antolini’s purported retention of Mr.

Finkelstein and the documents, if any, that are produced, would be to foster an ongoing

opportunity at a possibly massive and on-going fraud.

         Failing this measure, there is simply no way of truly knowing whether any putative

document(s) submitted by Mr. Finkelstein amount to just more “hot air” and an attempt to

continue a possible fraud upon the Court and the parties. Simply put, given the disturbing

pattern of alleged deceit, falsified documentation or the fertile ground to do so against a

lengthy backdrop of similar conduct, anything short of the most stringent test of the

legitimacy of the instant lawsuit would only serve to foster possible continued misconduct

and continued misuse and waste of Court and party resources in defending against false

claims with the only end game of defrauding defendants of extracted settlement fees to

avoid the expansive cost of litigation, an outcome that is apparent in the vast majority the

ADA lawsuits filed by Mr. Finkelstein.

         Respectfully, “preservation of the integrity of the judicial process” need not “wait

upon the diligence of litigants” (Hazel-Atlas, 322 U.S. at 246), and most certainly, need not

await until there is final disposition of the matter to wait and see if the allegations of Mr.

Finkelstein’s apparent fraud prove true beyond a reasonable doubt. See United States v.




                                              19
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 24 of 26




Beggerly, 524 U.S. 38, 47 (1998) (citing Hazel-Atlas and concluding that courts must

intervene “to prevent a grave miscarriage of justice”) (emphasis added).

                                           POINT II

 STUART FINKELSTEIN SHOULD BE DISQUALIFIED FROM REPRESENTING
    THE PLAINTIFF IN THIS ACTION AND REFERRED TO THE NEW YORK
      STATE BAR DISCIPLINARY AUTHORITIES FOR OPENING OF AN
   INVESTIGATION INTO HIS RE-INSTATEMENT TO THE NEW YORK BAR

A.       Disqualification of Counsel

         This Court is well within its discretion to disqualify counsel. See Purgess v. Sharrock,

33 F.3d 134, 144 (2d Cir.1994) (“The disqualification of an attorney in order to forestall

violation of ethical principles is a matter committed to the sound discretion of the district

court.”). “Federal courts adjudicating questions involving the ethics of attorneys look to the

local rules of professional conduct for guidance.” National Credit Union Admin. Bd. v. RBS

Securities, Inc., No. 13 Civ. 6726, 2014 WL 1257775, at *2 (S.D.N.Y.March 27, 2014), citing

Hempstead Video, Inc., v. Inc. Vill. of Valley Stream, 409 F.3d 127, 133 (2d Cir.2005).

B.       At the Very Least, Mr. Finkelstein Should Be Disqualified
         From Continuing To Represent Plaintiff in This Action

         Even if this Court is satisfied that sufficient evidence exists that plaintiff lawfully

retained Stuart Finkelstein after a framed issue hearing to test the veracity of the facts and

circumstances surrounding the putative lawful retention, Stuart Finkelstein should

nonetheless be disqualified from continuing to prosecute this action on plaintiff’s behalf.

Specifically, because Stuart Finkelstein was engaged in the practice of law in Florida during

the period of his disbarment in New York, his materially false representations to the contrary

to the New York State Bar as a predicate for his successful motion for reinstatement prima

facie disqualifies him from representing the plaintiff.



                                                20
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 25 of 26




         If this Court agrees that Stuart Finkelstein should be disqualified from continuing to

represent plaintiff in this action, the Court should stay all subsequent proceedings for 60

days to afford plaintiff the opportunity to retain new counsel or declare his intent to continue

prosecuting this action pro se.

                                       CONCLUSION

         Accordingly, based upon the foregoing, the Court should grant the relief requested

herein, together with such further and different relief as the Court deems just and proper.

Dated: New York, New York
       April 1, 2020

                                              Yours, etc.,
                                              RUBIN PATERNITI
                                              GONZALEZ KAUFMAN LLP


                                              By: __________________________________
                                                      Juan C. Gonzalez, Esq.
                                                      David Lafarga, Esq.
                                              Attorneys for Defendant(s)
                                              VILLAGE REALTY LLC
                                              555 Fifth Avenue, 6th Floor
                                              New York, NY 10017
                                              Tel: (646) 809-3370
                                              Fax: (646) 809-1622
                                              gonzalez@rpgklaw.com
                                              File No.: 3748.1395

                                                      - and -




                                               21
4842-5603-7451, v. 1
        Case 1:19-cv-06264-LGS Document 51 Filed 04/02/20 Page 26 of 26




                                     THE LANDAU GROUP, PC


                                     By: ________________ ______________
                                           Kevin Landau, Esq.
                                           Zach Landau, Esq.

                                     Attorneys for Defendants
                                     KENNETH ROSENBLUM, BERNICE
                                     ROSENBLUM, JORGE GUZMAN and
                                     LAMANO WEST VILLAGE LLC
                                     Kevin A. Landau, Esq.
                                     Zachary R. Landau, Esq.
                                     45 Rockefeller Plaza, Suite 2000
                                     New York, New York 10111
                                     (212) 537-4025
                                     kevin@thelandaugroup.com
                                     zach@thelandaugroup.com
                                     Attorneys for Defendants/Counter Plaintiffs




                                      22
4842-5603-7451, v. 1
